MacLEAN, J.
(concurring). Whether in the first instance, for the purchases made by the wife of the defendant in June and in July, 1904, an account was opened in her name by the plaintiffs, or the bill, running to the defendant, was sent to the defendant or to his wife, seems not material. The facts remain that she handed him the bill and that he paid it by check, sufficient in themselves, in view of the nature of the purchases and of the marital relation, to establish a ratification by the defendant of the acts of his wife, who might thereafter continue his credit and liability, in the absence of notice to the contrary. Wanamaker v. Weaver, 176 N. Y. 75, 83, 68 N. E. 135, 65 L. R. A. 529, 98 Am. St. Rep. 621.
A new trial should therefore be ordered.